Citation Nr: 1127213	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  10-18 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a respiratory disability, to include asthma or an undiagnosed or unexplained illness.

2.  Entitlement to service connection for a disability of the hands/fingers, to include trigger fingers and joint and muscle pain due to an undiagnosed or unexplained illness.

3.  Entitlement to service connection for a liver disability.

4.  Entitlement to service connection for joint and/or muscle pain (myalgia), other than of the hands and fingers, to include as due to an undiagnosed or unexplained illness.

5.  Entitlement to service connection for fatigue syndrome, to include as due to an undiagnosed or unexplained illness.

6.  Entitlement to service connection for sleep disturbance, to include as due to an undiagnosed or unexplained illness.

7.  Entitlement to service connection for a cardiovascular disability, to include as due to an undiagnosed or unexplained illness.

8.  Entitlement to service connection for a gastrointestinal disability, to include as due to an undiagnosed or unexplained illness.



REPRESENTATION

Appellant represented by:	AMVETS



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran had active service from August 1962 to June 1966; September 1990 to August 1991; December 1996 to July 1997; and February 2003 to February 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of November 2008.  In his September 2009 notice of disagreement, the Veteran said that he had been diagnosed as having trigger finger, which had been misdiagnosed by the VA, and had now been diagnosed as trigger finger.  The RO construed this as a separate claim for trigger finger, which was denied in a March 2010 rating decision.  In his April 2010 substantive appeal, however, the Veteran clarified that his claim for joint pain had been misdiagnosed by VA and was now diagnosed by a private doctor as trigger finger.  In March 2011, the appellant appeared at a Board videoconference hearing; at that time, he submitted a written statement, which, in pertinent part, stated that his joint pains and muscle pains issues were limited to the hands only.  Under these circumstances, the Board finds that the trigger finger issue is encompassed by the original claim for joint pains, and, accordingly, is appropriately before the Board at this time.  

The issue of service connection for a respiratory disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran has been diagnosed as having bilateral tenosynovitis of the fingers ("trigger finger"), and credibly states that the condition has been present since military service.

2.  There is no evidence of an undiagnosed disability of the hands manifested by joint and/or muscle pain.

3.  In March 2011, prior to the promulgation of a decision in the appeal of the issues of entitlement to service connection for a liver disability, and to service connection for joint and/or muscle pain (myalgia), other than of the hands and fingers, fatigue syndrome, sleep disturbance, cardiovascular disability, gastrointestinal disability, to include as due to undiagnosed or unexplained illness, the Board received notification from the appellant that a withdrawal of these issues from the appeal is requested.


CONCLUSIONS OF LAW

1.  Tenosynovitis of the fingers of both hands ("trigger finger") was incurred during active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  An undiagnosed condition of the hands manifested by joint and/or muscle pain was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.317 (2010).

3.  The criteria for withdrawal of an appeal by the Veteran, in the issues of entitlement to service connection for a liver disability, and to service connection for joint and/or muscle pain (myalgia), other than of the hands and fingers, fatigue syndrome, sleep disturbance, cardiovascular disability, gastrointestinal disability, to include as due to undiagnosed or unexplained illness, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Hand/Finger Condition

A.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Prior to the initial adjudication of his claim, the veteran was informed, in a letter dated in February 2008, of the information necessary to substantiate the claim for service connection both on a direct basis and as an undiagnosed illness based on Gulf War service, and of his and VA's respective obligations for obtaining specified different types of evidence.  He was also provided with information regarding ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  Necessary VA and service treatment records have been obtained, as have other treatment records adequately identified by the Veteran.  VA examinations were provided in September 2008 and June 2010; those examinations describe the disability in sufficient detail for the Board to make an informed decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Thus, the Board finds that all necessary notification and development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

B.  Service Connection

Service treatment records do not show treatment or complaints of hand or finger pain.  After service, on a VA examination in September 2008, the Veteran reported finger joint popping but no pain.  According to a partial report of a July 2009 Mayo Clinic evaluation, the Veteran had suspected "left trigger fingers."

On a June 2010 VA examination, with respect to joint pain, the Veteran stated that his real concern was of trigger fingers of both hands.  He said he was left-hand dominant, and if he wrote for a long time with the left hand, the thumb and first three fingers tended to lock up; at times he had to actually straighten them out with the fingers of the other hand.  The same thing happened if he used his right hand for various activities.  The examiner noted that these were not symptoms of chronic joint pain of unknown cause, but were trigger fingers by his very description, which was a diagnosable condition, specifically, tenosynovitis of the finger tendons.  Examination of the hands was normal except for a quick, transient partial locking of the index and middle fingers observed on repetitive motion; three repetitions tested.  The locking did not last long enough to document the more severe locking that he described with prolonged use.  The Veteran was diagnosed as having trigger fingers, described as a diagnosable condition, tenosynovitis of the finger tendons.  

At his Board videoconference hearing, the Veteran testified that his occupational specialty during service as Loadmaster required that he tie cargo down with large, heavy chains.  These chains had large knuckles on them, and had to be tightened by hand.  He said he would soak them afterwards in hot water and they would feel better.  He indicated that now, his fingers would lock up after about 15 minutes of constant use, such as writing.  

This claim was initially developed as a claim for joint and/or muscle pain due to undiagnosed or explained illness.  Service connection may be granted to a Persian Gulf Veteran for objective indications of chronic disability resulting from an illness or combination of illnesses, provided that such disability became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis, unless there is affirmative evidence that the undiagnosed illness was not incurred during Persian Gulf service, or resulted from the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  The Veteran, however, states that this was erroneous on the part of the Veteran; that in fact, he has a condition involving his hands which has been diagnosed as "trigger fingers."  The VA examinations in September 2008 and June 2010 also failed to find an undiagnosed or unexplained condition of the hands to be present.  Under these circumstances, the claim for service connection for undiagnosed joint/muscle pain of the hands must be denied, based on the undisputed lay and medical evidence.

Concerning the question of direct service incurrence, service connection may be established for chronic disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish service connection, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the in-service disease or injury (or in-service aggravation).  Holton v. Shinseki, 557 F.3d 1362, 1355 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. 38 C.F.R. § 3.303(b). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Where medical expertise is necessary to establish a diagnosis or to address questions of medical causation; lay assertions of medical status, lay statements do not constitute competent medical evidence for these purposes.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay assertions, however, may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (here the Federal Circuit distinguished between the examples of a broken leg versus cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, at 1377.  

In evaluating the probative value of the evidence, the Board finds the Veteran's hearing testimony to be credible.  He did not state that he was treated for the condition in service; rather, he said he relieved the symptoms by soaking the fingers in hot water, after he had secured the cargo and it was in-flight.  He states that the condition has continued to worsen.  The VA examination in June 2010 did disclose some partial locking on only three repetitions, but the Veteran states that it takes about 15 minutes of use to cause his fingers to lock significantly.  The examiner diagnosed the Veteran as having tenosynovitis of the fingers, and the Veteran has provided credible testimony of continuity of symptomatology since service.  In view of these factors, the Board finds the evidence to be about evenly balanced as to whether the current "trigger finger" condition was of service onset.  In such circumstances, service connection is warranted.  In reaching this determination to grant service connection, the benefit-of-the-doubt rule has been applied.  38 U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

II.  Withdrawn Issues

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a).  An appeal may be withdrawn on the record at a hearing, or in writing.  38 C.F.R. § 20.204(b).  In the present case, in a written statement provided at his Board videoconference hearing in March 2011, the Veteran said that he wished to pursue the appeal only as to the issues of service connection for a respiratory condition including asthma, and joint and/or muscle pains of the hands only.  He said that he wished to drop the other issues from the appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration, as to the issues of entitlement to service connection for a liver disability, and to service connection for joint and/or muscle pain (myalgia), other than of the hands and fingers, fatigue syndrome, sleep disturbance, cardiovascular disability, gastrointestinal disability, to include as due to undiagnosed or unexplained illness.  Accordingly, the Board does not have jurisdiction to review those issues on appeal and the appeal as to those issues is dismissed.


ORDER

Service connection for tenosynovitis of the fingers of both hands ("trigger finger") is granted.

Service connection for an undiagnosed condition of the hands manifested by joint and/or muscle pain is denied.

The appeal in the issues of service connection for a liver disability, and to service connection for joint and/or muscle pain (myalgia), other than of the hands and fingers, fatigue syndrome, sleep disturbance, cardiovascular disability, gastrointestinal disability, to include as due to undiagnosed or unexplained illness, is dismissed.


REMAND

The Veteran contends that he suffers from a chronic respiratory disability which has been diagnosed as asthma, and which began during service.  The VA examinations obtained concerning his respiratory condition only addressed whether he had an undiagnosed illness, and not whether the diagnosed condition of asthma was of service onset.  An examination addressing this question must be provided.

In addition, VA treatment records show that in September 2007 pulmonary function tests were performed, which disclosed asthma.  Earlier VA treatment records, however, contain a "Problem List" which includes asthma as early as April 2006.  That is the earliest VA treatment record on file, although the April 2006 report includes references to laboratory studies obtained in March 2005.  Accordingly, all available VA treatment records dated prior to April 2006 must be obtained.  To this end, the file shows that the Veteran moved to Arizona in about April 2004, and at some point afterwards began receiving treatment at the Phoenix VAMC.  According to a November 2003 VA examination, the Veteran was at that time receiving treatment at the Fairfield VA outpatient clinic; this clinic is located at Travis Air Force Base, and is part of the Northern California VA Healthcare System.

In addition, chest X-rays obtained at Luke Air Force Base show low lung volumes as early as October 2004; whether this is related to asthma is beyond the Board's competence to judge.  See Jones v. Principi, 16 Vet. App. 219, 225 (2002) (Board must provide a medical basis other than its own unsubstantiated conclusions to support its ultimate decision); Colvin v. Derwinski, 1 Vet.App. 171 (1991) (Board is prohibited from making conclusions based on its own medical judgment).  It is, however, sufficient to trigger an examination, which should be obtained concerning the issue of direct service incurrence.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all available records of the Veteran's VA treatment prior to April 2006 from the Phoenix, Arizona, VAMC and from the Fairfield, California, VA outpatient clinic (part of the Northern California VA Healthcare System).  These records must include all treatment or evaluations for respiratory conditions, to specifically include asthma.  If these records disclose the existence of (i.e., mention) additional potentially relevant records which are not on file, any such records should also be obtained, if available.  

2.  Associate a copy of the actual report of pulmonary function tests conducted on September 6, 2007, at the Phoenix VAMC; this report is referred to as available after scanning in an entry dated September 7, 2007.

3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine whether he has a chronic respiratory disability, including asthma, which was at least as likely as not (e.g., a 50 percent or greater probability) of service onset or aggravation.  The entire multi-volume claims folder must be provided to the examiner in conjunction with the examination.  

4.  After assuring compliance with the above development, as well as with any other notice and development action required by law, the RO should review the claim for service connection for a respiratory condition, to include asthma.  If the claim is denied, the Veteran and his representative should be provided with a supplemental statement of the case, and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


